Citation Nr: 1040103	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge (VLJ) at the RO.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim.

As an initial matter, during his July 2010 hearing, the Veteran 
indicated he has received medical treatment for his service-
connected bilateral hearing loss from the VA Medical Centers 
(VAMC) in Temple, Texas, and Waco, Texas, starting in 2008.  
However, as the claims file does not include records from those 
facilities, all available records from those facilities should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA audio examination 
in May 2008 to evaluate his service-connected hearing loss.  In a 
July 2010 statement, the Veteran's representative indicated that 
she looked forward to the full development of the claim, 
including any medical examinations necessary to determine the 
full extent of the Veteran's disability.  VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  

Accordingly, the AMC should arrange for the Veteran to undergo a 
VA audio examination at an appropriate VA medical facility to 
determine the current severity of his service-connected bilateral 
hearing loss, include an examination consistent with the Court's 
holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
In that case, the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should also obtain VA treatment 
records pertaining to the Veteran's service-
connected bilateral hearing loss from the 
Temple VAMC as well as the Waco VAMC, for the 
period from September 2006 to the present.

If the AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
requested records have been associated with 
the claims file, the Veteran is to be 
scheduled for a VA audio examination to 
determine the severity of his service-
connected bilateral hearing loss.  Prior to 
the examination, the claims folder must be 
made available to the audiologist conducting 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All indicated tests 
and studies are to be performed.  The 
examiner is specifically requested to fully 
describe the functional effects on the 
Veteran's occupational functioning and daily 
activities caused by his bilateral hearing 
loss disability.  

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  Thereafter, the AMC must review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, review the requested medical 
opinions to ensure that they are responsive 
to and in compliance with the directives of 
this REMAND and if not, implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

4.  After completion of the above and any 
additional development deemed necessary, the 
AMC must readjudicate the Veteran's claim on 
the basis of all the evidence on file and all 
governing legal authority.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative must be provided with 
a Supplemental Statement of the Case, which 
should include a summary of all of the 
evidence added to the record since the April 
2008 Statement of the Case.  An appropriate 
period of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examinations, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).


      (Continued on next page)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


